DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-13 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryde et al. (U.S. Patent 10,489,971) and Mansi et al. (U.S. Publication 2020/0034654).
In reference to claim 1, Ryde et al. discloses a geospatial modeling system comprising: a memory and a processor (see column 1, lines 29-33, column 2, lines 45-56 and column 3, lines 8-17 wherein Ryde et al. discloses an image processing system configured to process perceived images of an environment including a CPU and a memory storage device having stored there on a computer model of the environment.  Ryde et al. discloses the system implemented via a moving platform system that includes a GPS and including GPS coordinates with each of at least one of the plurality of points, voxels and textured polygon meshes that describes the environment.) cooperating therewith to
generate a three-dimensional (3D) geospatial model including geospatial voxels based upon a plurality of geospatial images (see column 2, lines 2-5, column 4, lines 4-11, 16-23 and #102 of Figure 2 wherein Ryde et al. discloses the system creating a computer model of the environment comprising voxels, pixels, points and/or textured polygon mesh and storing the model.  Ryde et al. discloses the computer model of the environment based on existing data, satellite images, photographs, other captured images, hypothetical data, and the like.),
obtain a newly collected geospatial image (see column 4, lines 23-27 and #104 of Figure 2 wherein Ryde et al. discloses capturing the perceived environment through one or more sensors and saved as visual images and depth data.),
determine a reference geospatial image from the 3D geospatial model using Artificial Intelligence (AI) and based upon the newly collected geospatial image, align the newly collected geospatial image and the reference geospatial image to generate a predictively registered image (see column 4, lines 34-50 wherein Ryde et al. discloses determining a hypothesis position and orientation pose of the platform and comparing it with the actual perceived environment which is captured via the sensed images.  Ryde et al. discloses that any differences between the rendered model and the actual view of the environment may be employed to gauge accuracy of the hypothesis and a correction is computed to update the computer model of the environment.  Ryde et al. then discloses repeatedly performing such correction processing until any differences between the hypothesis and the actual view of the environment are sufficiently small, which the Examiner interprets equivalent to Applicant’s “align” limitation.  Note, it is clear that the hypothesis pose of Ryde et al. is equivalent to Applicant’s “reference geospatial model” while the output of the repeated correcting of pose image/data is equivalent to Applicant’s “predictively registered image.”), and
update the 3D geospatial model based upon the predictively registered image (see column 5, lines 1-16 wherein Ryde et al. discloses that the computer model is updated to account for any changes that are found specifically, to reflect the actual perceived conditions of the environment.).
	Although Ryde et al. does disclose determining a predicted or hypothesis pose of the platform and uses such in comparisons with the perceived environment to update a computer model of the environment, Ryde et al. does not explicitly disclose utilizing artificial intelligence to do so.  Mansi et al. discloses a method and computer device for determining a correspondence between a source image and a reference image (see paragraphs 2 and 33).  Mansi et al. discloses utilizing a convolutional deep neural networking having connected layers to determine a change in one or more characteristics of a deformation field of the image representing the correspondence (see paragraphs 23, 41 and Figures 1, 3, 5 and 8).  Note, it is clear that the neural network processing of Mansi et al. is equivalent to using “artificial intelligence” as claimed.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the neural network image processing of Mansi et al. with the environmental model/perceived image processing techniques of Ryde et al. in order to perform complex comparisons between environmental image pairs (see at least paragraphs 5-7 of Mansi et al.) which would ultimately lead to a more accurate representation of the environment for further computer processing/rendering/etc.  (further see Response to Arguments below)
	In reference to claims 2, 11 and 20, Ryde et al. and Mansi et al. disclose all of the claim limitations as applied to claims 1, 10 and 19 respectively.  Ryde et al. discloses the computer model of the environment comprising voxels, pixels, points and/or textured polygon mesh and based on existing data, satellite images, photographs, other captured images, hypothetical data, and the like (see column 2, lines 2-5, column 4, lines 4-11, 16-23 and #102 of Figure 2).  Ryde et al. further discloses the alignment of visual images to comprise comparisons of depth or distance data captured by the one or more sensors (see columns 3-4, lines 64-67).
In reference to claims 3, 12 and 21, Ryde et al. and Mansi et al. disclose all of the claim limitations as applied to claims 1, 10 and 19 respectively.  Since Ryde et al. explicitly discloses the visual images of the environment comprising multi-dimensional data including depth and in a further embodiment GPS coordinates (see column 3, lines 39-45 and column 4, lines 61-64), the Examiner interprets such equivalent to Applicant’s, “…based upon multi-modal collected geospatial images.”
In reference to claims 4, 13 and 22, Ryde et al. and Mansi et al. disclose all of the claim limitations as applied to claims 1, 10 and 19 respectively.  Ryde et al. explicitly discloses one of the sensors capturing the visual images as a digital video camera that captures RGBD (red, green, blue and distance) data while a second sensor as a range sensor such as a LiDAR sensor (see column 3, lines 34-45).  Again, Ryde et al. discloses the system implemented via a moving platform system that includes a GPS (see column 3, lines 13-15) and therefore the Examiner interprets the sensors/GPS of Ryde et al. are “synthetically positioned within the 3D geospatial model corresponding to an image collection orientation” since the information they collect is representative thereof.
	In reference to claim 10, claim 10 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 10 recites a “method” of the invention of which the Examiner deems has at least inherently been disclosed by the techniques of Ryde et al. and Mansi et al. as described in the above rejection of claim 1.
In reference to claim 19, claim 19 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 19 further recites, “A non-transitory computer-readable medium having computer-executable instructions for causing a processor to…”  Ryde et al. discloses an image processing system comprising a CPU and a memory storage device having stored thereon instructions that are executed by the CPU to perform the invention (see column 1, lines 29-33, columns 2-3, lines 63-14).  Mansi et al. also discloses the computing device comprising a CPU and non-transitory memory storing program code (see paragraph 33).

Allowable Subject Matter
Claims 5-9, 14-18 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 11 of Applicant’s Remarks, filed 09/12/22, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments to the specification now account for all drawing reference numbers.
Applicant's arguments filed 09/12/22 have been fully considered but they are not persuasive.
In reference to claims 1-4, 10-13 and 19-22, Applicant argues the 35 USC 103 rejection of the claims based upon Ryde et al. and Mansi et al..  In particular, Applicant argues that the secondary reference, which discusses “deformable image registration,” is completely different than the geospatial modelling of the claimed invention and the primary reference Ryde et al. (see page 13 of Applicant’s Remarks).  Applicant argues that Mansi et al. solves a completely different problem than the primary reference and that one of ordinary skill in the art of geospatial modeling would not look to the teachings of the secondary reference (see pages 13-14 of Applicant’s Remarks).  Lastly, Applicant states that by creating the obviousness rejection using the cited prior art, Examiner is using hindsight from Applicant’s specification to piece together the prior art teachings (see page 15 of Applicant’s Remarks).
In response, the Examiner disagrees.  To support the Examiner’s application of the cited prior art Mansi et al. to the teachings of Ryde et al., the Examiner firstly points to the fact that Ryde et al.’s environmental modeling techniques are entirely based on captured images (see at least column 4, lines 21-33).  In other words, the modeling of the environments of Ryde et al. are represented using captured images/pixels of which is exactly that which is processed by the teachings in Mansi et al. (see at least paragraphs 3, 4 and 35).  Thus, both references explicitly process image/pixel data.  Secondly, Mansi et al. explicitly teaches that the “deformable image registration” allows for correction of a series of images of moving or continuously deforming target, the images continuously captured one after another (see at least paragraph 4).  These teachings seemingly align with the techniques of Ryde et al. which determine if additional capturing of the perceived environment is necessary and updating to reflect actual perceived conditions, again using image data (see column 5, lines 1-16 of Ryde et al.).  Further, one of ordinary skill in the art recognized that the actual “use-case” of each invention need not be exact for one of ordinary skill in the art to realize techniques of one to another.  In this case, the Examiner acknowledges that Ryde et al. discuses environmental image processing vs. Mansi et al.’s image registration in medicine.  Again, the idea of using “deformable image registration” of Mansi et al. to “find correspondence between pairs of images,” (see paragraph 3 of Mansi et al.) does not require the images to be of specific type.  Thus, the Examiner deems one of ordinary skill in the art of image processing to surely be capable of utilizing such techniques of Mansi et al. to process “images” of various source/definition, such as those designing captured environments in Ryde et al..  Lastly, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For at least these reasons, the Examiner deems the combination of Ryde et al. and Mansi et al. to be just.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
10/17/22